Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 1 of 17 PageID #: 5699




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 TRUINJECT CORP.,                                    )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )   C.A. No. 19-592-LPS-JLH
                                                     )
 GALDERMA, S.A., GALDERMA                            )
 LABORATORIES, L.P., and SHDS, INC. (f/k/a           )
 Nestlé Skin Health, Inc.),                          )
                                                     )
                Defendants.                          )


                                 REPORT AND RECOMMENDATION

         Presently pending before the Court is a partial motion to dismiss filed by Defendants

  Galderma, S.A., Galderma Laboratories, L.P., and SHDS, Inc. (D.I. 215.) As announced at the

  hearing on August 21, 2020, I recommend GRANTING Defendants’ request to dismiss Count VIII

  and DENYING Defendants’ request to dismiss Count XVI of Plaintiff Truinject Corp.’s Second

  Amended Complaint. My Report and Recommendation was announced from the bench at the

  conclusion of the hearing as follows:

                        This is my report and recommendation on Defendants’
                 motion to dismiss Counts VIII and XVI of the Second Amended
                 Complaint (“SAC”). I will not be issuing a separate written report,
                 but I will issue an R&R that incorporates by reference my ruling
                 today.

                         I want to emphasize again before I get into the ruling that
                 while I’m not issuing a written opinion, we have followed a full
                 process for making the decisions that I’m about to state. I reviewed
                 the second amended complaint and the attached exhibits. I reviewed
                 the parties’ briefing on the motion to dismiss and accompanying
                 declaration and exhibit, and we heard lengthy oral argument today.
                 All of the submissions and the arguments have been carefully
                 considered.

                        For the reasons I will state, I recommend that Defendants’
                 motion be GRANTED-IN-PART and DENIED-IN-PART.
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 2 of 17 PageID #: 5700




                       This is my third Report and Recommendation on motions to
               dismiss filed by various defendants in this matter. Rather than
               reviewing the entire procedural history of this action, I refer the
               interested reader to my prior Reports, and Chief Judge Stark’s orders
               adopting them. 1 I will only give an abbreviated version here.

                       This case was filed by Plaintiff Truinject on October 12,
               2018. (D.I. 1.) Truinject filed a First Amended Complaint on May
               29, 2019. (D.I. 112.) The First Amended Complaint alleged twenty-
               five counts, including claims of patent infringement, fraud, breach
               of contract, breach of the implied covenant of good faith and fair
               dealing, misappropriation of trade secrets, tortious interference, and
               other claims against Nestlé Skin Health, S.A., Nestlé Skin Health,
               Inc., Galderma, S.A., Galderma Laboratories, L.P., and a number of
               individuals. (Id.)

                       Each of the defendants filed motions to dismiss. Consistent
               with my recommendation, the Court dismissed Nestlé Skin Health,
               S.A. for lack of personal jurisdiction. (D.I. 169, 193.) Also
               consistent with my recommendation, the Court granted the
               remaining defendants’ motions to dismiss the fraud claims, the
               claims for breach of the implied covenant of good faith and fair
               dealing, and the tortious interference claims. In accordance with my
               recommendation, the Court also dismissed the contract claims
               against some, but not all, of the defendants. I recommended, and
               the Court adopted my recommendation, to deny the defendants’
               motion to dismiss a trade dress claim and a claim of unfair
               competition under California Business and Professional Code
               § 17200. (D.I. 178, 193.) The Court granted Truinject leave to
               amend to cure the deficiencies.

                       On April 30, 2020, Truinject filed a corrected Second
               Amended Complaint. (D.I. 204.) The SAC contains thirteen counts,
               but they are numbered I to XVI. The SAC names three Defendants:
               Galderma, S.A., Galderma Labs., L.P., and Nestlé Skin Health, Inc.
               Nestlé Skin Health, Inc. is now known as SHDS, Inc. The counts
               labeled I-III and VI are breach of contract claims. Count VIII
               alleges tortious interference with contractual and prospective
               contractual relations. Count VIII originally listed all three corporate
               Defendants, but Truinject stipulated to the dismissal of Count VIII
               as to SHDS, Inc. on May 27, 2020. (D.I. 213.)


        1
          See D.I. 169, 178, 193; Truinject v. Nestlé Skin Health, S.A., No. 19-592, 2019 WL
  6828984 (D. Del. Dec. 13, 2019); id., 2020 WL 70981 (D. Del. Jan. 7, 2020); id., 2020 WL
  1322872 (D. Del. Mar. 20, 2020).
                                                 2
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 3 of 17 PageID #: 5701




                      Counts IX-XI allege patent infringement. Counts XII-XV
              allege trade secret misappropriation, trade dress infringement, a
              violation of the Delaware Uniform Trade Secret Act, and a violation
              of Delaware’s Deceptive Trade Practice Act, respectively.

                     Finally, Count XVI alleges a violation of California
              Business and Professional Code § 17200 against all three
              Defendants.

                     On May 28, 2020, the Galderma Defendants moved to
              dismiss Count VIII, the tortious interference count, and all three
              Defendants moved to dismiss Count XVI, the California unfair
              competition count. (D.I. 215.)

                      The SAC is 170 pages and contains 682 paragraphs.
              Because the pending motion only relates to two counts, I’ll
              summarize the facts relevant to those two counts. I refer the reader
              to my prior Reports and Recommendations for further details
              regarding this dispute. Because this is a motion to dismiss, I take as
              true Truinject’s allegations in the SAC.

                     Truinject was founded by Gabrielle Rios. She started the
              company to solve the problem of inadequate training of medical
              professionals who perform facial injections of dermal fillers or
              neurotoxins, such as Botox. (D.I. 204 (“SAC”) ¶¶ 1-3, 5, 7, 30-33,
              96-99, 123.)

                      Truinject developed and patented a training platform that
              provides real-time feedback to doctors as they practice injections.
              (Id. ¶¶ 33-38, 100.) The device, called “Kate,” “is an injection
              training device that has a human head model connected to a syringe
              with a fiber optic tip and a screen that allows the user to see the
              location, the angle, and the depth of a needle relative to a statistical
              human anatomy model and can warn a user before performing an
              improper training injection. The syringe delivers a simulated dose
              of neurotoxin/dermal filler and harvests data on the user feedback
              on his or her injection technique. The data is used to help a provider
              improve his or her training technique and to certify that a provider
              has mastered neurotoxin or dermal filler injections.” (Id. ¶ 8; see
              also id. ¶¶ 100-01.)

                      According to the SAC, Truinject also developed “an
              augmented reality device that superimposes vascular and muscular
              structures, nerves and other anatomical features over Kate so that a
              medical provider can see the anatomy” while they practice injecting.

                                                 3
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 4 of 17 PageID #: 5702




              (Id. ¶ 9.) Truinject also developed and patented an accompanying
              interactive tablet application that allows medical providers to see the
              underlying human anatomy while they practice. (Id. ¶ 10.)

                      During the development process, Truinject negotiated with
              third-party vendors and contractors to work on specific components
              of Kate. (Id. ¶ 126.) One vendor that Truinject approached was
              BioDigital. (Id. ¶ 126.) According to the SAC, “BioDigital calls
              itself the ‘World’s First Human Visualization Platform’ that
              provides ‘interactive 3D’ visualization of anatomy, diseases and
              treatments.” (Id. ¶ 127.)

                      Truinject approached BioDigital in 2014 to request a
              proposal to build a computer application to accompany Kate. (Id.
              ¶ 128.) BioDigital entered into a confidential disclosure agreement
              (“CDA”) with Truinject so that Truinject could share its information
              with BioDigital. BioDigital provided Truinject with a proposal for
              the requested work, but Truinject ultimately selected another vendor
              to build the computer application for Kate. (Id. ¶¶ 128-30, 534-37.)

                      According to the SAC, “[m]edical providers and
              pharmaceutical companies expressed excitement about Truinject’s
              invention as they learned about it.” (Id. ¶ 39.) Companies such as
              “Nestlé Skin Health, S.A., Allergan, Merz, Revance and others
              approached Ms. Rios to develop a business relationship and obtain
              Truinject’s injection training technology and science.” (Id. ¶ 40.)
              In early 2014, a representative from Galderma Labs reached out to
              Ms. Rios and indicated interest in Truinject’s technology. (Id. ¶¶ 12,
              140.) Over the next several years, Truinject and the Galderma
              parties had multiple in-person and telephonic meetings, and they
              executed at least three Confidential Disclosure Agreements. (Id.
              ¶¶ 20, 43; see generally id. ¶¶ 140-217, 258-312.) The CDAs
              require the parties to hold each other’s confidential information in
              confidence and to use it solely in connection with the business
              relationship.

                      The SAC alleges that, during the parties’ discussions and
              meetings, “Galderma Labs and Galderma, S.A. pressured Ms. Rios
              and Truinject to cancel meetings Ms. Rios had scheduled with
              Galderma’s biggest competitors, like Allergan and Merz. Ms. Rios,
              believing that Galderma Labs and Galderma, S.A. were genuine in
              their interest, canceled the meetings and signed an exclusive
              negotiation agreement with Galderma, S.A.” on November 10,
              2014. (Id. ¶ 21; see also id. ¶¶ 19, 80, 163.) Under the 2014 ENA,
              Galderma S.A. and its affiliates received a ninety-day exclusive
              right to evaluate the technology and negotiate a deal with Truinject.

                                                4
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 5 of 17 PageID #: 5703




              (Id. ¶ 168.) During Galderma’s due diligence, Truinject disclosed
              all of its prior dealings with third parties over the course of Kate’s
              development, including Truinject’s discussions and CDA with
              BioDigital. (Id. ¶ 174.)

                      The discussions between Truinject and Galderma broke
              down in January 2015, and the parties had limited interactions until
              2016. (Id. ¶¶ 215, 221-22.) The SAC alleges that, during the 2015
              to 2016 period, “Truinject communicated with Allergan and Merz
              in an effort to rekindle their interest in Truinject’s technology after
              Truinject’s period of CDA-based exclusivity with Galderma Labs,
              and its affiliates expired. But nothing came of those efforts.” (Id.
              ¶ 223.) According to Truinject, “Allergan and Merz stopped being
              interested in a deal with Truinject as a direct result of [Defendants’]
              2015-2016 disinformation campaign against Truinject.” (Id. ¶ 224.)

                     That “disinformation campaign” allegedly included the
              following:

                      1.    Defendants’ employees told “the market” that Ms.
              Rios and Truinject were difficult to work with and unprofessional.
              (Id. ¶ 226.)

                     2.     Galderma Labs informed its own employees and its
              physician consultants at a January 10, 2015 internal meeting that
              Truinject was a “no-show” and unprofessional. The SAC alleges
              that some of Galderma’s physician consultants also served on
              advisory boards for Allergan, Merz and Revance. (Id. ¶ 228.)

                     3.      A Senior Director at Galderma Labs told “the
              market” that Truinject’s technology did not work. (Id.)

                       4.      In July 2016, a vice president at Galderma Labs told
              “a group of prominent skin doctors and other industry stakeholders”
              at a dinner that “Truinject’s technology is ‘not ready,’ that Ms. Rios
              is difficult to work with and that Ms. Rios doesn’t know how to run
              her company.” (Id. ¶ 229.) The SAC alleges that some of the
              physicians at the dinner “worked with” Allergan and Merz. (Id.
              ¶ 230.)

                     5.      In August 2016, Nestlé employees “bad-mouthed”
              Truinject at a business dinner. The dinner attendees included “an
              array of doctors and businesspeople with connections to Merz and
              Allergan.” (Id. ¶ 231.)




                                                5
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 6 of 17 PageID #: 5704




                      6.     Also in August 2016, a Galderma Labs employee
              told a group of fellow employees and Galderma physician advisors
              that Galderma Labs was building something “far better than what
              Truinject has.” Some of those physician advisors also advised
              Allergan and Merz. (Id. ¶ 232.)

                     7.      In December 2016, a Galderma Labs employee told
              a colleague that Truinject’s patents won’t “stand up” and that
              Truinject’s technology was not otherwise ready to launch into the
              market. (Id. ¶ 233.)

                      8.     At an internal meeting of Galderma Labs and Nestlé
              Skin Health, S.A. employees and advisors in March 2017, the CEO
              of Nestlé Skin Health said that Truinject was “stupid.” Some of
              Defendants’ advisory physicians present at the internal meeting
              were also on advisory boards for Allergan, Merz and Revance. (Id.
              ¶ 234.)

                     9.      During a May 2018 presentation by Ms. Rios to
              Revance, a Revance employee who used to work for Galderma
              repeatedly said the technology did not work and the patents were
              weak. (Id. ¶ 237.)

                      10.    Paragraph 678 alleges that Defendants held an
              internal meeting to discuss Truinject in April 2018. It goes on to
              allege that “Defendants further began a disinformation campaign
              against Truinject and its technology, calling Kate a toy, unrealistic
              and not focused on improving patient safety.” (Id. ¶ 678; see also id.
              ¶ 507.) However, the SAC does not allege that any of those
              comments were made to anyone external to Defendants.

                      The SAC alleges that, “Because of what was being said
              about Truinject, [Ms. Rios’] reception at Merz and Allergan, who
              were previously enthusiastic about doing a deal, was chilled.” (Id.
              ¶ 227.)

                     In 2018, Nestlé Skin Health, Inc. (now SHDS, Inc.) launched
              their own competing products, named Holly and LucyLive. (Id.
              ¶ 26.) Holly closely resembles Kate and LucyLive resembles
              Truinject’s tablet computing application. (Id.)

                      The SAC alleges that Defendants contracted with BioDigital
              “to develop the screens for Holly,” which contain a virtual anatomy
              model that can be used to show the location of the needle as a
              provider is injecting into a physical head. (Id. ¶¶ 560-62.) The SAC
              further alleges that BioDigital used information it gained from

                                                6
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 7 of 17 PageID #: 5705




                 Truinject when developing the product for Defendants. (Id. ¶ 563-
                 64.)

                         According to Truinject, “[a]fter launching, [Defendants] . . .
                 took credit in trade meetings and at sales presentations for
                 Truinject’s inventions, falsely passing them off as their own while
                 simultaneously disparaging Truinject and Ms. Rios to medical
                 providers and others in the neurotoxin and dermal filler injection
                 trade.” (Id. ¶ 27.)

                        That concludes my summary of the factual allegations. My
                 analysis of those allegations is as follows.

                          I’m not going to read into the record the standard that
                 applies to a motion to dismiss under Rule 12(b)(6). I have a standard
                 that I use in my opinions, for example, in my previous R&R in this
                 case at D.I. 178, 2 which I incorporate by reference.

                        The Galderma Defendants move to dismiss Count VIII,
                 which alleges tortious interference with contractual and prospective
                 contractual relations. While styled as a single count, Count VIII
                 encompasses two theories of tortious interference.

                         Truinject’s first theory is that the Galderma Defendants
                 tortiously interfered with BioDigital’s CDA with Truinject. “Under
                 Delaware law, the elements of a claim for tortious interference with
                 a contract are well established: (1) a contract, (2) about which
                 defendant knew and (3) an intentional act that is a significant factor




         2
             See Truinject Corp., 2020 WL 70981, at *7. A defendant may move to dismiss a
  complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. “To survive
  a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state
  a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.
  Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face when the complaint contains
  “factual content that allows the court to draw the reasonable inference that the defendant is liable
  for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not
  enough. Id. “Where a complaint pleads facts that are ‘merely consistent with’ a defendant's
  liability, it ‘stops short of the line between possibility and plausibility of entitlement to relief.’”
  Id. (quoting Twombly, 550 U.S. at 557).
           In determining the sufficiency of the complaint under the plausibility standard, all “well-
  pleaded facts” are assumed to be true, but legal conclusions are not. Id. at 679. “[W]hen the
  allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic
  deficiency should be exposed at the point of minimum expenditure of time and money by the
  parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).
                                                    7
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 8 of 17 PageID #: 5706




                   in causing the breach of such contract (4) without justification (5)
                   which causes injury.” 3

                           The Galderma Defendants argue that Truinject’s first theory
                   fails to state a claim of tortious interference. They make four
                   arguments: (i) Truinject fails to plead an underlying breach of
                   contract; (ii) if there was a breach, Truinject fails to plead that the
                   Galderma Defendants engaged in an intentional act that was a
                   significant factor in causing it; (iii) Truinject fails to plead that any
                   such action was without justification; and (iv) the claim is
                   preempted by the Delaware Uniform Trade Secret Act.

                           I will start with the preemption argument. The Delaware
                   Uniform Trade Secret Act (the “DUTSA”) provides civil remedies
                   for the misappropriation of trade secrets. 4 The DUTSA expressly
                   provides that it “displaces conflicting tort, restitutionary and other
                   law of this State providing civil remedies for misappropriation of a
                   trade secret.” 5 To determine whether a tort claim is preempted by
                   the DUTSA, courts consider whether the claim is “grounded in the
                   same facts” as a misappropriation of trade secrets claim. 6 The
                   statute explicitly does not, however, displace “civil remedies . . . not
                   based upon misappropriation of a trade secret” or “contractual
                   remedies, whether or not based upon misappropriation of a trade
                   secret.” 7

                          As I understand Truinject’s first theory, it is saying that the
                   Galderma Defendants tortiously interfered with the CDA between
                   Truinject and BioDigital by causing BioDigital to breach the CDA
                   and use Truinject’s confidential information to develop Defendants’
                   requested product. The Delaware Supreme Court has not yet
                   addressed whether a claim that a defendant tortiously interfered with
                   a CDA is preempted by the Delaware Uniform Trade Secret Act.


         3
           Overdrive, Inc. v. Baker & Taylor, Inc., No. 5835-CC, 2011 WL 2448209, at *9 (Del. Ch.
  June 17, 2011).
         4
             6 Del. C. § 2001, et. seq.
         5
             6 Del. C. § 2007(a).
         6
           Ethypharm S.A. France v. Bentley Pharm., Inc., 388 F. Supp. 2d 426, 433 (D. Del. 2005)
  (quoting Savor, Inc. v. FMR Corp., No. 00C-10-249-JRS, 2001 WL 541484, at *4 (Del. Super. Ct.
  Apr. 24, 2001), aff’d, 812 A.2d 894 (Del. 2002)).
         7
             6 Del. C. § 2007(b)(1),(2); Overdrive, Inc., 2011 WL 2448209, at *4.


                                                      8
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 9 of 17 PageID #: 5707




                 The Atlantic Medical Specialists case from the Superior Court for
                 the State of Delaware, cited by Truinject, concluded that such a
                 claim is not preempted. 8 That case contains a lengthy analysis and
                 it cites a law review article that says that no preemption under these
                 circumstances is the majority view. 9 I don’t know whether that’s
                 true or not, but the cases cited by Defendants do not persuade me
                 that the Delaware Supreme Court would have a different view.
                 Accordingly, I’m unpersuaded that Truinject’s first theory of
                 tortious interference is necessarily preempted.

                         That said, I agree with the Galderma Defendants that
                 Truinject’s allegations fail to state a claim of tortious interference
                 with contractual relations at least for the reason that the SAC fails
                 to allege an “intentional act” that caused BioDigital to breach its
                 CDA with Truinject. 10 The SAC alleges that Defendants entered
                 into a relationship with BioDigital to develop the screens for Holly
                 and that BioDigital used the information it gained from Truinject in
                 breach of its CDA with Truinject. But the SAC does not allege that
                 the CDA between BioDigital and Truinject restricted BioDigital
                 from contracting with Truinject’s competitors. Nor does the SAC
                 allege that Defendants took an intentional act to cause BioDigital to
                 breach its CDA with Truinject, much less facts that would make
                 such an allegation plausible. For example, there is no allegation that
                 Defendants ever asked or induced BioDigital to use Truinject’s
                 information in breach of BioDigital’s CDA.

                         I also agree with the Galderma Defendants that the
                 allegations that they breached their own agreements with Truinject
                 by hiring BioDigital [do not create a plausible inference that the
                 Galderma Defendants intended to cause a breach] of BioDigital’s
                 CDA with Truinject. At best, Truinject alleges two breach of
                 contract claims—one against the Galderma Defendants for breach
                 of their CDAs and ENA with Truinject, and one against BioDigital

         8
         See Atl. Med. Specialists, LLC v. Gastroenterology Assocs., P.A., No. CV N15C-06-245
  CEB, 2017 WL 1842899, at *15–16 (Del. Super. Ct. Apr. 20, 2017).
         9
           See id. at 16 n.124 (citing John T. Cross, UTSA Displacement of Other State Law Claims,
  33 Hamline L. Rev. 445, 465 (2010)); cf. IDX Sys. Corp. v. Epic Sys. Corp., 285 F.3d 581, 586–
  87 (7th Cir. 2002).
         10
             See WaveDivision Holdings, LLC v. Highland Capital Mgmt., L.P., 49 A.3d 1168, 1174
  (Del. 2012) (“Delaware courts follow Section 766 of the Restatement (Second) of Torts in
  assessing a tortious interference claim.”); Restatement (Second) of Torts § 766 (requiring an
  “intentional[] . . . interfer[ence] with the performance of a contract”); id. § 8A cmt. a (“‘Intent,’ as
  it is used throughout the Restatement of Torts, has reference to the consequences of an act rather
  than the act itself.”).
                                                     9
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 10 of 17 PageID #: 5708




                    for breach of its CDA. But Truinject has failed to allege that the
                    Galderma Defendants intentionally induced a breach by BioDigital.

                             For that reason, I conclude that Truinject fails to state a claim
                    of tortious interference with contractual relations under its first
                    theory and I don’t reach Defendants’ other arguments regarding the
                    first theory.

                            Truinject’s second theory is that the Galderma Defendants
                    tortiously interfered with Truinject’s prospective business relations
                    with Allergan, Merz and Revance. The elements of a claim for
                    tortious interference with a prospective business relationship are
                    also well established: “(1) the existence of a valid business
                    relationship or expectancy; (2) knowledge of the relationship or
                    expectancy on the part of the interferer; (3) intentional interference
                    which induces or causes a breach or termination of the relationship
                    or expectancy; and (4) resulting damages to the party whose
                    relationship or expectancy has been disrupted.” 11

                            The Galderma Defendants argue that Truinject has failed to
                    allege either (i) the existence of a valid business expectancy or (ii)
                    intentional interference. I agree.

                             Regarding a valid business expectancy, the factual
                    allegations in the complaint must “establish some basis of a bona
                    fide expectancy” of the plaintiff’s relationship with a third
                    party. 12 Courts have also phrased this as a “reasonable probability
                    of a business opportunity” with a “party who was prepared to enter
                    into a business relationship.” 13

                           Here, the allegations regarding Truinject’s expectation of
                    doing a deal are conclusory, such as in Paragraph 573: “Truinject
                    had a reasonable expectation of doing a deal with Allergan, Merz,
                    and/or Revance.” (SAC ¶ 573.) With respect to Allergan and Merz,
                    the SAC alleges that Truinject had meetings scheduled with them in
                    2014 that Truinject canceled because it entered into an exclusive
                    negotiation agreement with the Galderma Defendants. (Id. ¶¶ 19,
                    21.) The SAC alleges that after the negotiations with Galderma


          11
               Enzo Life Scis., Inc. v. Digene Corp., 295 F. Supp. 2d 424, 429 (D. Del. 2003).
          12
           World Energy Ventures, LLC v. Northwind Gulf Coast LLC, C.A. No. N15C-03-241
   WCC, 2015 WL 6772638, at *7 (Del. Super. Ct. Nov. 2, 2015).
          13
             Agilent Techs., Inc. v. Kirkland, No. CIV.A. 3512-VCS, 2009 WL 119865, at *7 (Del.
   Ch. Jan. 20, 2009).
                                                       10
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 11 of 17 PageID #: 5709




                  broke down in 2015, “Truinject communicated with Allergan and
                  Merz in an effort to rekindle their interest in Truinject’s technology
                  after Truinject’s period of CDA-based exclusivity with Galderma
                  Labs, and its affiliates expired. But nothing came of those efforts.”
                  (Id. ¶ 223.)

                          Those allegations do not demonstrate a plausible, bona fide
                  expectancy of doing a deal with Allergan or Merz. In so holding, I
                  recognize that Truinject’s theory is that nothing came of its efforts
                  to “rekindle” the interest of Allergan and Merz because Defendants
                  were making negative comments about Truinject. For the purposes
                  of the argument, I assume that is true. But that doesn’t change the
                  fact that Truinject lacked a bona fide expectation of doing a deal
                  with Allergan and Merz at the time that Defendants allegedly made
                  the negative comments. 14

                           I have considered Truinject’s allegation in Paragraph 256
                  that it had CDAs with Allergan and Merz in 2015 so that it could
                  share information about its product (SAC ¶ 256), but I have to
                  consider that allegation in view of Truinject’s other allegations that
                  they weren’t ever able to rekindle the interest of Allergan or Merz.
                  A CDA is not the same level of business dealings as in the cases
                  cited by Truinject. 15

                          I also recognize and have considered Truinject’s argument
                  that whether there is a reasonable business expectancy is largely a
                  factual issue. However, where there are no facts making such an



          14
             See Malpiede v. Townson, 780 A.2d 1075, 1099 (Del. 2001) (“We believe that the
   probability of the business opportunity must be assessed at the time of the alleged interference.”).
          15
              See Preston Hollow Capital LLC v. Nuveen LLC, No. 2019-0169-SG, 2020 WL
   1814756, at *13-14 (Del. Ch. Apr. 9, 2020) (the alleged relationships included the following:
   formalized relationships involving contractual renewals; transactions already in progress at the
   time of the interference; discussions involving a dozen potential transactions and statements by a
   third-party that the plaintiff was a part of its business plan; and consistent prior dealings); Agilent
   Techs., Inc., 2009 WL 119865, at *7-8 (concluding that the detailed factual allegations described
   a reasonably likely business relationship with a specific third party, even though the third party
   was not identified by name); Soterion Corp. v. Soteria Mezzanine Corp., No. 6158-VCN, 2012
   WL 5378251, at *13 (Del. Ch. Oct. 31, 2012) (factual allegations indicated that the plaintiff had
   “much more than a ‘mere hope’ or ‘mere perception of a prospective business relationship’”
   because the plaintiff had “letters of intent” from third parties who had conducted “extensive due
   diligence activities”); World Energy Ventures, LLC, 2015 WL 6772638, at *8 (pleading alleged a
   plausible bona fide business expectancy where it specifically named some third parties that had
   previously invested in the claimant’s prior ventures).
                                                     11
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 12 of 17 PageID #: 5710




                    expectancy plausible, dismissing such a claim at the motion to
                    dismiss stage is appropriate. 16

                             With respect to Revance, there is no plausible allegation that
                    it was prepared to enter into a business relationship with Truinject
                    at the time of the alleged negative comments. Truinject did not
                    make a pitch presentation to Revance until May 2018, a year after
                    the alleged negative comments. (SAC ¶ 237.) Moreover, there are
                    no other non-conclusory allegations concerning a potential business
                    relationship between Truinject and Revance except for the pitch
                    presentation, and I conclude that mere allegations of a pitch
                    presentation are insufficient to plausibly allege a bona fide
                    expectation of a business relationship, at least in this context. 17

                            The cases cited by Truinject are inapposite. Those cases
                    stand for the proposition that a complaint passes muster when it
                    alleges facts showing that the plaintiff had a reasonable probability
                    of a business relationship with a specific company. But they do not
                    stand for the proposition that it is enough to set forth the name of a
                    particular company accompanied by a conclusory allegation that the
                    plaintiff had a reasonable expectation of a deal with that company. 18
                    This is not a case where a business expectancy was reasonable based
                    on a prior relationship between the plaintiff and a third party.
                    Rather, the SAC alleges that Truinject was a startup company
                    seeking to do its first deal with a pharmaceutical company.

                            Accordingly, I conclude that the SAC fails to plausibly
                    allege the existence of a valid business expectancy. For that reason
                    alone, the claim should be dismissed.

                            However, I also agree with Defendants that the SAC fails to
                    plausibly allege that the Galderma Defendants engaged in
                    intentional interference that induced or caused a termination of an
                    expectancy. According to Truinject, the Galderma Defendants
                    intentionally interfered with its expectancies by making negative
                    comments and statements about Rios, Truinject, and their product.


          16
            See, e.g., Int’l Constr. Prod. LLC v. Caterpillar Inc., No. CV 15-108-RGA, 2020 WL
   4584354, at *5 (D. Del. Aug. 10, 2020); Nespresso USA, Inc. v. Ethical Coffee Co. SA, No. 16-
   194-GMS, 2016 WL 11697058, at *1 n.1 (D. Del. Sept. 7, 2016); Sustainable Energy Generation
   Grp., LLC v. Photon Energy Projects B.V., No. 8524-VCP, 2014 WL 2433096, at *15 (Del. Ch.
   May 30, 2014).
          17
               See, e.g., supra n.16.
          18
               See supra n.15.
                                                      12
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 13 of 17 PageID #: 5711




                 (SAC ¶ 575.) Defendants point out, however, and Truinject does
                 not dispute, that most of the negative statements alleged in the SAC
                 were made by Defendants’ employees to other of Defendants’
                 employees and/or Defendants’ own physician consultants. Truinject
                 alleges that some of Defendants’ physician consultants also
                 consulted for Allergan, Merz, and Revance, but there is no
                 suggestion in the SAC that any of those advisory physicians had any
                 role in the other companies’ business decisions regarding a potential
                 deal with Truinject. Frankly, I don’t even understand the relevance
                 of Truinject’s allegation that, during Truinject’s May 2018 pitch to
                 Revance, a Revance employee who used to work for Galderma
                 repeatedly said that the technology did not work and the patents
                 were weak. (SAC ¶ 237.)

                        Conspicuously absent from the SAC is any allegation that
                 any of Defendants’ employees made negative comments to any
                 employee of Allergan, Merz, or Revance.              Under these
                 circumstances, I cannot conclude that the SAC plausibly alleges that
                 Defendants made the comments with the intent to interfere with
                 Truinject’s expectancies to do deals with Allergan, Merz, and
                 Revance.

                         To conclude, the allegations are insufficient to demonstrate
                 improper, intentional interference with prospective business
                 relations. Because I conclude that Count VIII should be dismissed
                 for the reasons discussed, I don’t reach Defendants’ other
                 arguments.

                         Defendants also move to dismiss Count XVI, which alleges
                 that “Defendants’ actions constitute trade dress infringement,
                 unlawful passing off, breach of contract, and unfair competition, and
                 as a result they constitute an unlawful business practice in violation
                 of Cal. Bus. & Prof. Code § 17200.” (SAC ¶ 668.) Truinject also
                 contends that Defendants violated the Physician Payments Sunshine
                 Act, constituting an unlawful business practice in violation of
                 § 17200.

                       [Section 17200] defines “unfair competition” as “any
                 unlawful, unfair or fraudulent business act or practice.” 19

                       Defendants argue that the unfair competition claims are
                 preempted to the extent that they are grounded in the same facts as




        19
             Cal. Bus. & Prof. Code § 17200.
                                                  13
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 14 of 17 PageID #: 5712




                    the trade secret misappropriation claim. I agree. See, for example,
                    the Waymo and NetApp cases cited in Defendants’ brief. 20

                           Truinject nevertheless argues that its § 17200 claim survives
                    because that claim is also based on the following conduct by
                    Defendants: (i) alleged commercial disparagement of Truinject (ii)
                    alleged breaches of contract (iii) alleged violation of the Physician
                    Payments Sunshine Act and (iv) alleged “passing off.”

                            “Because section 17200 is written in the disjunctive, a
                    business practice need only meet one of the three criteria—unlawful,
                    unfair, or fraudulent—to violate the UCL.” 21 Section 17200’s
                    “coverage is ‘sweeping, embracing anything that can properly be
                    called a business practice and that at the same time is forbidden by
                    law.’” 22 “By proscribing ‘any unlawful’ business practice, Section
                    17200 borrows violations of other laws and treats them as unlawful
                    practices that the unfair competition law makes independently
                    actionable.” 23

                           Truinject has certainly described some behavior that would
                    fit under the category of unfair and/or unlawful that is not
                    duplicative of its trade secrets claim, for example Defendants’
                    alleged trade dress infringement. And, indeed, Defendants
                    acknowledged during the hearing today that a § 17200 claim can be
                    based on trade dress infringement, which is also alleged in the
                    SAC. 24 So I will let this claim move forward.

                            Because I’m recommending denying the motion to dismiss
                    this count, I don’t think it’s necessary to analyze the other asserted


          20
             Waymo LLC v. Uber Techs., Inc., 256 F. Supp. 3d 1059, 1063 (N.D. Cal. 2017); NetApp,
   Inc. v. Nimble Storage, Inc., No. 5:13-CV-05058-LHKHRL, 2015 WL 400251, at *19 (N.D. Cal.
   Jan. 29, 2015).
          21
            Spring Design, Inc. v. Barnesandnoble.com, LLC, No. C 09-05185 JW, 2010 WL
   5422556, at *9 (N.D. Cal. Dec. 27, 2010).
          22
            Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 973 P.2d 527, 539 (Cal. 1999)
   (quoting Rubin v. Green, 847 P.2d 1044, 1052 (Cal. 1993)).
          23
               Id. (internal marks and citation omitted).
          24
             Accordingly, this case is not like Alta Devices, cited by Defendants, where disregarding
   the allegations concerning trade secret misappropriation left behind insufficient allegations to form
   an independent basis for a § 17200 claim. See Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp.
   3d 868, 888 (N.D. Cal. 2018).
                                                     14
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 15 of 17 PageID #: 5713




                  bases for the count that Defendants challenge, but I’ll address some
                  of them briefly. As to the breach of contract argument, I don’t think
                  even Defendants dispute that a breach of contract claim can
                  sometimes form the basis of an unfair competition claim under
                  § 17200. Although the Ninth Circuit has acknowledged that “a
                  common law violation such as breach of contract is insufficient” to
                  state a claim under the “unlawful” prong of the unfair competition
                  statute, 25 California state courts have recognized that a “breach of
                  contract may . . . form the predicate for Section 17200 claims,
                  provided it also constitutes conduct that is ‘unlawful, or unfair, or
                  fraudulent.’” 26 Courts have also held that the UCL may provide
                  alternative remedies to a plaintiff. 27

                          However, to the extent that Truinject’s theory ultimately
                  rests on the same facts as its trade secret claim, they may be
                  preempted. If after discovery it turns out that Truinject’s only basis
                  for the § 17200 claim is grounded in the same facts as its trade
                  secrets claim, Defendants may re-raise the preemption argument at
                  summary judgment.

                          As to the Physician Payments Sunshine Act argument, I have
                  no idea what Truinject is going for here. Truinject’s answering brief
                  contends that Defendants failed to disclose to the government that
                  they gave a free Holly to a particular physician. Truinject argues
                  that the failure to disclose that transaction violated the Physician
                  Payments Sunshine Act. But the SAC does not actually allege that
                  Truinject failed to report that particular transaction. Nor has
                  Truinject persuasively explained how Defendants’ alleged violation
                  of a government reporting law caused Truinject to lose sales and
                  harmed its business reputation. The SAC does not state a § 17200
                  claim under this theory.



          25
             See Kulberg v. Washington Mut. Bank, No. 10-CV-1214 W (BLM), 2012 WL 13175872,
   at *5 (S.D. Cal. Mar. 14, 2012) (quoting Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
   1035, 1044 (9th Cir. 2010)).
          26
             See, e.g., Puentes v. Wells Fargo Home Mortg., Inc., 72 Cal. Rptr. 3d 903, 909 (Cal. Ct.
   App. 2008) (emphasis in original) (quoting Watson Labs., Inc. v. Rhone-Poulenc Rorer, Inc. 178
   F.Supp.2d 1099, 1117, fn. 12 (C.D. Cal. 2001)); see also Stewart v. Screen Gems-EMI Music, Inc.,
   81 F. Supp. 3d 938, 967 (N.D. Cal. 2015) (“[A] plaintiff may bring a UCL claim even where it
   overlaps with a concurrently brought breach of contract and breach of the implied covenant of
   good faith and fair dealing claim.”)
          27
           See, e.g., Aerojet Rocketdyne, Inc. v. Glob. Aerospace, Inc., No. 2:17-CV-01515-KJM-
   AC, 2020 WL 3893395, at *4 (E.D. Cal. July 10, 2020).
                                                   15
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 16 of 17 PageID #: 5714




                            As to the “passing off” allegation, the SAC has not alleged
                   passing off. Passing off occurs when a producer misrepresents his
                   own goods or services as someone else’s. 28 . . . . “‘Reverse passing
                   off,’ as its name implies, is the opposite: The producer misrepresents
                   someone else’s goods or services as his own.” 29 Passing off and
                   reverse passing off refer to the good itself, not the idea behind it.

                           There is no allegation that Defendants ever took Truinject’s
                   injection training platform, that is Kate itself, and passed it off to
                   consumers as its own Holly product. If Truinject is arguing that
                   Defendants copied its invention, that’s a patent infringement claim
                   not a passing off claim. If what Truinject is really pressing is a
                   § 17200 claim based on its trade dress claim, as stated above, such
                   a claim may move forward. 30

                           For the reasons stated, I recommend that the Court deny
                   Defendants’ motion to dismiss Count XVI because Truinject has
                   stated at least one plausible theory in support of a violation of
                   § 17200. However, I reject Truinject’s other theories to the extent
                   that they rely on trade secret misappropriation, violation of the
                   Physician Payments Sunshine Act, and passing off.

                           Finally, Defendants ask for Count VIII to be dismissed with
                   prejudice; however, I’m not convinced on this record that
                   amendment would necessarily be futile so I recommend giving
                   Truinject one last chance to try to plead a tortious interference
                   claim. 31 That concludes my R&R.

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

   Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

   objections to the Report and Recommendation shall be filed within fourteen days and limited to


          28
             Bank of the West v. Superior Court, 833 P.2d 545, 551 (Cal. 1992); cf. OTR Wheel Eng’g,
   Inc. v. W. Worldwide Servs., Inc., 897 F.3d 1008, 1016 (9th Cir. 2018) (quoting Dastar Corp. v.
   Twentieth Century Fox Film Corp., 539 U.S. 23, 27 n.1 (2003)).
          29
               OTR Wheel, 897 F.3d at 1016 (quoting Dastar, 539 U.S. at 27 n.1).
          30
            See Toyo Tire & Rubber Co. v. CIA Wheel Grp., No. 15-0246 DOC, 2016 WL 6138416,
   at *7 (C.D. Cal. May 6, 2016) (“Because the Court finds Plaintiffs state a valid trade dress
   infringement claim, the [§ 17200] UCL claim also stands.”).
          31
            See Alston v. Parker, 363 F.3d 229, 235-36 (3d Cir. 2004) (holding that leave to amend
   should be granted “unless a curative amendment would be inequitable, futile, or untimely”).
                                                    16
Case 1:19-cv-00592-LPS-JLH Document 250 Filed 08/28/20 Page 17 of 17 PageID #: 5715




   ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

   The failure of a party to object to legal conclusions may result in the loss of the right to de novo

   review in the district court.

           The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

   Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



   Dated: August 28, 2020                               ___________________________________
                                                        The Honorable Jennifer L. Hall
                                                        United States Magistrate Judge




                                                   17
